DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 2, 4, 5, 10-13, and 24. Applicant has added claims 26-32. Claims 1-32 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16/618,965.
Regarding instant claim 1, instant claim 1 is rejected over claim 2 of Application No. 16/618,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of copending Application No. 16/618,965 discloses all of the limitations of claim 1 of the instant application.
Regarding instant claim 2, instant claim 2 is rejected over claim 3 of Application No. 16/618,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of copending Application No. 16/618,965 discloses all of the limitations of claim 2 of the instant application.
Regarding instant claim 3, instant claim 3 is rejected over claim 4 of Application No. 16/618,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16/618,965 discloses all of the limitations of claim 3 of the instant application.
Regarding instant claim 4, instant claim 4 is rejected over claim 2 of Application No. 16/618,965. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of copending Application No. 16/618,965 discloses all of the limitations of claim 4 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 4, 7, 9-13, 15, 21, 24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761).
Regarding claim 1, Bagger-Sjöback discloses a disposable absorbent article (Fig. 1, feat. 1; Paragraph 0020), wherein said article has a transverse direction (x) (Fig. 1, feat. x), a longitudinal direction (y) (Fig. 1, feat. y), and a longitudinal centre line (A) dividing the article into mutually symmetrical and mirror-imaged portions (I) and (II) (Fig. 1, feat. A), wherein said article has a front portion (Fig. 1, feat. 2), a crotch portion (Fig. 1, feat. 3), and a rear portion (Fig. 1, feat. 4), and said article comprises a liquid-permeable topsheet (Fig. 1, feat. 30; Paragraph 0088), a liquid-impermeable backsheet (Fig. 1, feat. 31; Paragraph 0089), an absorbent core arranged between the topsheet and the backsheet (Fig. 1, feat. 6; Paragraph 0093), and optionally a liquid acquisition sheet arranged between the topsheet and the core (Paragraph 0093), wherein an outer contour of the absorbent core is defined by mirror-imaged first and second core edge lines (Fig. 1, feats. 8 and 9; Paragraph 0028), and the core is delimited by a core front edge in the front portion (Fig. 1, feat. 10; Paragraph 0028) and a core rear edge in the rear portion (Fig. 1, feat. 11; Paragraph 0028), wherein said absorbent core comprises a first region extending the longitudinal direction (y) of the article from a first front edge in the front portion over the crotch portion to the rear portion (Fig. 1, feat. 12; Paragraph 0029), and wherein the outer contour of the first region is defined by mirror-imaged first and second first region edge lines (Paragraph 0029), and wherein said first region comprises a head part (Fig. 1, feat. 13; Paragraph 0031) and two leg portions (Fig. 1, feats. 15 and 16; Paragraph 0031) extending symmetrically about the centre line (A) (Paragraph 0031) and in a longitudinal direction (y) of the article (Paragraph 0031), starting and diverging from a common leg portion start point (a0) in the crotch portion (Fig. 1, feat. a0) and extending over a portion of the crotch portion towards separate leg portion endings in the rear portion (Paragraph 0031), wherein a distance (ax) between facing sides of the respective leg portions in the transverse direction (x) varies in the longitudinal direction (y) (Paragraph 0032), wherein a maximum distance (a1) between the facing sides of the respective leg portions in the transverse direction (x) is in the crotch portion (Fig. 1, feat. a1), located at a position in the longitudinal direction (y) corresponding to a position of a crotch point (Paragraph 0033), wherein said facing sides of the respective leg portions converge backwards in the longitudinal direction (y) such that said distance (ax) is reduced from said maximum distance (a1) to a minimum distance (a2) (Fig. 1, feat. a2), wherein said absorbent core further comprises a second region at least partially surrounded by said first region and extending between said leg portions in the transverse direction (x) and in the length direction (y) from the leg portion start point (a0) in the crotch portion to an end point (al) in the rear portion (Fig. 1, feats. 24 and 25; Paragraph 0043) wherein: the first region has its narrowest width (M) in the transverse direction (x) in the front portion (Fig. 1, feat. M), or at a location of a transition between the front portion and the crotch portion (Fig. 1, feat. M) and wherein the second region has an average density which is at least 20% 
Bagger-Sjöback does not disclose that the absorbent core in the crotch portion comprises a first rear compression line and a second rear compression line, wherein the lines mutually diverge in a direction towards the core front edge, and each of the lines has an diverging angle (α2; α3) of from 15-60° in respect of the extension of the centre line (A), wherein the lines have an extension up to the respective first and second first region edge lines and/or the respective first and second core edge lines.
Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines further teaches similar lines of weakness in the rear of the article (Fig. 1, feat. 30’; Col. 7, lines 17-23). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches that the lines of weakness allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body contact with the wearer (Col. 1, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback so that the absorbent core in the crotch region comprises a first rear compression line and a second rear compression line, wherein the lines mutually diverge in a direction towards the core front edge, and each of the lines has an diverging angle (α2; α3) of from 15-60° in respect of the extension of the centre line (A), wherein the lines have an extension up to the respective first and second first region edge lines and/or the respective first and second core edge lines so that the absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 3, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines further teaches similar lines of weakness in the rear of the article (Fig. 1, feat. 30’; Col. 7, lines 17-23). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches an embodiment in which the first and second rear compression lines form a V-shape comprising a common rear tip in which the lines meet (Fig. 1). Hines teaches that the lines of weakness allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body contact with the wearer (Col. 1, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Hines so that the first and second rear compression lines form a V-shape comprising a common rear tip in which the lines meet, the tip having an imaginary contact point (a80) with an imaginary rear division line dividing the article into the crotch portion and the rear portion so that the absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 4, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1.
As discussed above, Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches that the lines of weakness allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body contact with the wearer (Col. 1, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effectively filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback so that the absorbent core in the crotch portion comprises at least one compression line forming an essentially upside down turned V comprising a first leg and a second leg and a common front tip and, wherein the front tip is located on the centre line and has an imaginary contact point (a50) with an imaginary front division line dividing the article into the front portion and the crotch portion, the first and second legs diverging towards the core rear edge at a mutual angle (α1) of from 30-120°, wherein the first and second legs extend up to the respective first and second first region edge lines or core edge lines so that the absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 7, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the second region (Fig. 1, feat. 24) comprises a centre region (Fig. 1, feat. 25) extending symmetrically about the centre line (A) and having a longer extension in the longitudinal direction (y) than in the transverse direction (x), and a longitudinally and symmetrically about a centre line (A) extending rear section in contact with the centre region and limited by the facing sides of the respective leg portions (Fig. 1).
Regarding claim 9, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 7. Bagger-Sjöback further discloses that a maximum width (a1) of the centre region is 10-50 mm (Paragraph 0034) and a length is from (Paragraph 0023), and the minimum width (a2) of a rear section limited by the facing sides of the respective leg portions is 5-30 mm (Paragraph 0036) and a length is from 30-110 mm (Paragraphs 0023-0024).
Regarding claim 10, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 7. Bagger-Sjöback further discloses that the centre region extends in a thickness direction (D) of the article such that it protrudes outwards from a plane of the first region (Paragraph 0048).
Regarding claim 11, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the first region has an average density of an absorbent material from 150-220 kg/m3 and the second region has an average density of an absorbent material from 70-150 kg/m3 (Paragraph 0044).
Regarding claim 12, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 11. Bagger-Sjöback further discloses that the higher average density of the absorbent material is obtained by means of compression and/or providing an embossing pattern to the first region which covers at least the portion of the first region and wherein the second region is free of the embossing pattern (Paragraphs 0086-0087).
Regarding claim 13, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 12. Bagger-Sjöback further discloses that the first region is compressed more than the second region (Paragraphs 0086-0087), and the first region is stiffer than the second region (Paragraph 0030).
Regarding claim 15, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the article comprises a liquid acquisition sheet located between the topsheet and the absorbent core (Paragraph 0093).
Regarding claim 21, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the width (M) in said front portion is from 15 to 45 mm in the transverse direction (x) (Paragraph 0040).
Regarding claim 24, Bagger-Sjöback in view of Hines and Chen discloses the disposable article according to claim 1. Bagger-Sjöback further discloses a method of manufacture (Paragraph 0080), comprising the steps of: feeding a liquid-permeable topsheet material layer (Paragraph 0083; Paragraph 0088), a liquid-impermeable backsheet material layer (Paragraph 0083; Paragraph 0089), and an absorbent material layer arranged to be positioned in between the topsheet material layer and the backsheet material layer (Paragraph 0080), and optionally an acquisition material layer arranged to be positioned between the topsheet material layer and the absorbent material layer (Paragraph 0083; Paragraph 0093); forming the first region and the second region of the core by compressing the first region more than the second region (Paragraphs 0081-0082) and/or by embossing an embossing pattern to areas of the first region in the core.
Bagger-Sjöback does not disclose a further step of providing at least the first rear compression line and the second rear compression line in the crotch region.
As discussed above, Hines teaches a sanitary napkin comprising lines of weakness such that it deforms to a convex upwardly shaped cross section (Abstract). Hines teaches that the lines of weakness may be compression lines (Col. 6, lines 48-54) and are disposed to form an upside down turned V in the front of the article (Fig. 1, feat. 30). Hines further teaches similar lines of weakness in the rear of the article (Fig. 1, feat. 30’; Col. 7, lines 17-23). Hines teaches that the lines of weakness have an angle from about 15-50° with the longitudinal axis (Col. 7, lines 7-16), which corresponds to an angle of 30-100° with each other. Hines teaches that the lines of weakness allow the article to conform to a convex upward configuration (Col. 6, lines 61-67), which improves body contact with the wearer (Col. 1, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Bagger-Sjöback so that it a further step of providing at least the first rear compression line and the second rear compression line in the crotch region so that the manufactured absorbent article has improved body contact with the wearer as taught by Hines.
Regarding claim 26, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the disposable hygiene article comprises one of a sanitary towel, a panty liner, an incontinence pad or a diaper (Paragraph 0020).
Regarding claim 27, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the second region has an average density which is at least 30% lower than the average density of the first region (Paragraph 0044).
Regarding claim 28, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the second region has an average density which is at least 50% lower than the average density of the first region (Paragraph 0044).
Regarding claim 29, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the first region has an average density of an absorbent material from 160-210 kg/m3 (Paragraph 0044).
Regarding claim 30, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback further discloses that the second region has an average density of an absorbent material from 80-130 kg/m3 (Paragraph 0044).
Regarding claim 31, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 29. Bagger-Sjöback further discloses that the second region has an average density of an absorbent material from 80-130 kg/m3 (Paragraph 0044).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Correa et al. (U.S. Patent No. 5,312,386).
Regarding claim 2, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback in view of Hines does not disclose that the first and second rear compression lines are distanced from each other in the transverse direction (x) and so as to be free from a common rear tip.
Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa teaches an embodiment in which the compression lines are distanced from each other such that they do not share a common rear tip (Fig. 4a; Col. 9, lines 55-60). Correa teaches that such compression lines provide rapid and homogenous distribution of liquid collected in the absorbent core (Col. 6, lines 39-48; Col. 5, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Hines so that the first and second rear compression lines are distanced from each other in the transverse direction (x) and so as to be free from a common rear tip as taught by Correa in order to promote rapid and homogenous distribution of liquid collected in the absorbent core.
Regarding claim 6, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback in view of Hines does not disclose that the compression lines are obtained by means of groove compressing the core and optionally the acquisition sheet and/or topsheet with high pressure compression from a topsheet or a backsheet side of the article.
As discussed above, Correa teaches a disposable sanitary napkin comprising compression lines (Abstract). The compression lines are angled and positioned at the front and rear of the sanitary napkin. (Fig. 1, feats. 12a, 12b, 12c, and 12d; Col. 7, lines 14-46). Correa teaches that the lines of compression are formed by pressure exerted along a line (Col. 4, lines 39-50) and that the compression lines are formed from the topsheet side of the article in order to favor convex deformation of the side facing the user’s body (Col. 5, line 64 – Col. 6, line 6). Correa teaches that such lines of compression provide rapid and homogenous distribution of liquid collected in the absorbent core (Col. 6, lines 39-48; Col. 5, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Hines so that the compression lines are obtained by means of groove compressing the core and optionally the acquisition sheet and/or topsheet with high pressure compression from a topsheet or a backsheet side of the article .
Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Drevik et al. (U.S. Patent Application No. 2003/0130643).
Regarding claim 5, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 4. Bagger-Sjöback in view of Hines does not disclose that the front tip is distanced a crotch point by 40-80 mm, and wherein the crotch point is located on the centre line (A) and is defined as a middle point of a centre region located centrally in the crotch portion.
Drevik teaches an absorbent article with a three-dimensional shape (Abstract). Drevik teaches a crotch portion that is substantially planar (Fig. 8, feat. 3; Paragraph 0096) and is between two fold lines (Fig. 8, feats. 12 and 20; Paragraph 0134). Drevik teaches that the total length of the planar crotch portion between the fold lines should be 70-120 mm in order to fit the user comfortably (Paragraph 0134). This corresponds to a distance between the center of the crotch portion and the front fold lines (Fig. 8, feat. 12) of 35-60 mm. The front tip of the article disclosed by Bagger-Sjöback in view of Hines is a point about which the article bends (Hines: Col. 6, lines 61-67), and therefore, the front folding line taught by Drevik is analogous to it. Because the claimed range of 40-80 mm overlaps the range of 35-60 mm taught by Drevik, a prima facie case of obviousness exists to make the distance between the front tip and the center of the crotch portion 40-80 mm. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article disclosed by Bagger-Sjöback in view of the front tip is distanced a crotch point by 40-80 mm, and wherein the crotch point is located on the centre line (A) and is defined as a middle point of a centre region located centrally in the crotch portion.
Regarding claim 23, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 1. Bagger-Sjöback in view of Hines does not disclose that a location of the smallest width (M) is distanced from the front tip in a longitudinal direction (y) by 0-10 mm.
Drevik teaches an absorbent article with a three-dimensional shape (Abstract). Drevik teaches that the absorbent article comprises a fold line between the front and crotch portions of the article (Figs. 1 and 8, feat. 12; Paragraph 0093). Drevik teaches that the fold line is located at, in other words 0 mm away from, the smallest width of the article (Fig. 1, feat. M; Paragraph 0093). Drevik teaches that this prevents the article from moving backwards while worn (Paragraph 0093). The front tip of the article disclosed by Bagger-Sjöback in view of Hines is a point about which the article bends (Hines: Col. 6, lines 61-67), and therefore, the front folding line taught by Drevik is analogous to it. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that a location of the smallest width (M) is distanced from the front tip in a longitudinal direction (y) by 0-10 mm as taught by Drevik so that the article is prevented from moving backwards when worn.
Claims 8 and 32 are rejected under 35 U.S.C. 103 as being rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Chen et al. (U.S. Patent No. 6,486,379).
Regarding claim 8, Bagger-Sjöback in view of Hines discloses the disposable hygiene article according to claim 7. Bagger-Sjöback in view of Hines does not disclose that the central region comprises a weakening compression line extending along the centre line (A) between the leg portion start point (a0) and a centre region end point (ae).
Chen teaches an absorbent article with an excellent body fit (Abstract). Chen teaches an absorbent article comprising shaping lines on the longitudinal center line of the article (Fig. 6, feat. 74; Col. 19, line 66 – Col. 20, line 9). Chen teaches that the shaping lines may be made by embossing or stamping, both being compression methods (Col. 27, lines 33-54). Chen teaches that a shaping line near the longitudinal centerline helps to promote the deformation of the article towards the user under lateral compression (Col. 4, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to modify the hygienic article disclosed by Bagger-Sjöback in view of Hines so that the central region comprises a weakening compression line extending along the centre line (A) between the leg portion start point (a0) and a centre region end point (ae) so that the deformation of the article toward the user when laterally compressed is promoted as taught by Chen.
Regarding claim 32, Bagger-Sjöback in view of Hines discloses the method according to claim 24. Bagger-Sjöback in view of Hines does not disclose that the providing a weakening compression line extending along the centre line (A) between the start point (a0) and a centre region end point (ae).
As discussed above, Chen teaches an absorbent article with an excellent body fit (Abstract). Chen teaches an absorbent article comprising shaping lines on the longitudinal center line of the article (Fig. 6, feat. 74; Col. 19, line 66 – Col. 20, line 9). Chen teaches that the shaping lines may be made by embossing or stamping, both being compression methods (Col. 27, lines 33-54). Chen teaches that a shaping line near the longitudinal centerline helps to promote the deformation of the article towards the user under lateral compression (Col. 4, lines 26-38). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claim invention to modify the method disclosed by Bagger-Sjöback so that it comprises providing a weakening compression line extending along the centre line (A) between a start point (a0) and a centre region end point (ae) so that the deformation of the manufactured article is toward the user when laterally compressed as taught by Chen.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Kudo et al. (U.S. Patent Application No. 2011/0319851).
Regarding claim 14, Bagger-Sjöback in view of Hines discloses the disposable hygiene article of claim 12. Bagger-Sjöback in view of Hines does not disclose that the embossing pattern comprises individual dots placed in a predetermined pattern
Kudo teaches thin absorbent articles (Abstract). Kudo teaches that the density of the absorbent article can be controlled by the presence of embossed points (Paragraph 0031). Kudo teaches an embodiment in which the article is divided into regions which have a pattern of embossed points and a region in with no embossed point (Fig. 5; Paragraphs 0065-0068). Kudo teaches embossed points provide the article with improved rigidity and resistance to twisting, especially when included in an article with a compressed groove (Paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that the article comprises an embossing pattern comprising individual dots placed in a predetermined pattern as taught by Kudo so that the article has improved rigidity and resistance to twisting.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Ashton et al. (U.S. Patent No. 5,387,208).
Regarding claim 16, Bagger-Sjöback in view of Hines discloses the disposable hygiene article of claim 15. Bagger-Sjöback in view of Hines does not disclose that the liquid acquisition sheet comprises airlaid nonwoven having a grammage of from 50-100 gsm.
Ashton teaches an absorbent article comprising an acquisition layer (Abstract). Ashton teaches that the acquisition layer may comprise an airlaid nonwoven web (Col. 18, line 25 – Col. 19, line 4), which may have a basis weight 0.001 g/cm2 to 0.1 g/ cm2 (10-1000 gsm) (Col. 17, line 67 – Col. 18, line 24). Because the claimed grammage prima facie case of obviousness exists to make the acquisition layer have a grammage of from 50-100 gsm. See MPEP 2144.05.I for more details. Ashton teaches that such an acquisition layer facilitates transport of fluid throughout the article (Col. 17, lines 16-28). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that the liquid acquisition sheet comprises airlaid nonwoven having a grammage of from 50-100 gsm so that the acquisition layer facilitates transport of fluid throughout the article as taught by Ashton.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Cree et al. (U.S. Patent No. 5,591,149).
Regarding claim 17, Bagger-Sjöback in view of Hines discloses the disposable hygiene article of claim 15. Bagger-Sjöback in view of Hines does not disclose that the liquid acquisition sheet comprises spunlace nonwoven having a grammage of from 30-90 gsm.
Cree teaches an absorbent article comprising a spunlaced acquisition layer (Abstract). Cree teaches that the acquisition layer comprises a spunlace nonwoven web with a basis weight of 35 gsm (Col. 13, lines 8-15). Cree teaches that such an acquisition layer provides improved wicking of exudates over and into the absorbent core (Col. 10, lines 15-19). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that the liquid acquisition sheet comprises spunlace nonwoven having a grammage of from 30-90 gsm as taught by Cree so that the article has improved wicking of exudates over and into the absorbent core.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Feist et al. (U.S. Patent No. 5,300,054).
Regarding claim 18, Bagger-Sjöback in view of Hines discloses the disposable hygiene article of claim 15. Bagger-Sjöback in view of Hines does not disclose that the liquid acquisition sheet comprises high loft fibrous material having a grammage of from 30-90 gsm.
Feist teaches an absorbent article comprising an acquisition layer (Abstract). Feist teaches that the acquisition layer is made from a high loft fibrous material (Col. 12, lines 27-62) with a basis weight of about 17 to about 270 grams per square meter (Col. 13, line 51 – Col. 14, line 5). Feist teaches that such an acquisition layer is capable of quickly acquiring exudates and distributing them to the absorbent core in a manner that reduces or eliminates issues with absorbent core saturation and gel blocking (Col. 3, lines 59-68). Because the claimed grammage range of 30-90 gsm overlaps the range of 17-270 gsm taught by Feist, a prima facie case of obviousness exists to make the acquisition layer have a grammage of from 30-90 gsm. See MPEP 2144.05.I for more details. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygiene article disclosed by Bagger-Sjöback in view of Hines so that the liquid acquisition sheet comprises high loft fibrous material having a grammage of from 30-90 gsm so that exudate .
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761) and Lahrman et al. (U.S. Patent No. 5,149,334).
Regarding claim 19, Bagger-Sjöback in view of Hines discloses the disposable hygienic article according to claim 15. Bagger-Sjöback in view of Hines does not disclose that the liquid acquisition sheet has a larger extension than the core in both the transverse (x) and longitudinal (y) extension of the core and is located in contact with the core.
Lahrman teaches an absorbent article comprising a layered absorbent core (Abstract) including an acquisition layer (Fig. 6, feat. 674; Col. 36, lines 17-24). Lahrman teaches that the acquisition layer can be larger than the absorbent core (Fig. 6, feats. 642 and 674; Col. 36, line 56 – Col. 37, line 7). Lahrman teaches that such an acquisition layer provides increased capacity and improved liquid transportation to the absorbent core (Col. 36, lines 25-44). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article according to Bagger-Sjöback in view of Hines so that the liquid acquisition sheet has a larger extension than the core in both the transverse (x) and longitudinal (y) extension of the core and is located in contact with the core
Regarding claim 22, Bagger-Sjöback in view of Hines discloses the disposable hygiene article of claim 1. Bagger-Sjöback in view of Hines does not disclose that the second region covers from 10-50% of a total area of the core.
As discussed above, Lahrman teaches an absorbent article comprising a layered absorbent core (Abstract) including an acquisition layer (Fig. 6, feat. 674; Col. 36, lines 17-24). Lahrman teaches that the acquisition layer can be larger than the absorbent core (Fig. 6, feats. 642 and 674; Col. 36, line 56 – Col. 37, line 7). Lahrman teaches that the combination of the acquisition layer and the absorbent core produces an article with variable thickness (Fig. 6). The portion of the article in which the acquisition layer and the absorbent core overlap is thicker than the surrounding areas. Lahrman teaches that the absorbent core should be about 0.25 to about 1.0 times the size of the acquisition layer above it. This would produce and article that would have the thicker portion comprise from 25% to 100% of the total area of the core. As discussed above, Bagger-Sjöback discloses an article with a second region that is thicker than a compressed first region (Paragraphs 0043 and 0047). Because the claimed range of 10-50% overlaps the range of 25-100% taught by Lahrman, a prima facie case of obviousness exists to make the thicker second region comprise 10-50% of the total area of the core. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hygienic article according to Bagger-Sjöback in view of Hines so that the second region covers from 10-50% of a total area of the core.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761), Lahrman et al. (U.S. Patent No. 5,149,334), Feist et al. (U.S. Patent No. 5,300,054), and Kudo et al. (U.S. Patent Application No. 2011/0319851).
Regarding claim 20, Bagger-Sjöback in view of Hines and Lahrman discloses the disposable hygiene article according to claim 19. Bagger-Sjöback further discloses that the first region of the core is compressed (Paragraph 0043; Paragraph 0047), while the edge regions of the liquid acquisition sheet are free of an embossing pattern and/or compression (Paragraph 0047; Paragraph 0093). Bagger-Sjöback in view of Hines and Lahrman does not disclose that the liquid acquisition sheet comprises high loft fibrous material or that the first region of the core is embossed.
As discussed above, Feist teaches an absorbent article comprising an acquisition layer (Abstract). Feist teaches that the acquisition layer is made from a high loft fibrous material (Col. 12, lines 27-62) with a basis weight of about 17 to about 270 grams per square meter (Col. 13, line 51 – Col. 14, line 5). Feist teaches that such an acquisition layer is capable of quickly acquiring exudates and distributing them to the absorbent core in a manner that reduces or eliminates issues with absorbent core saturation and gel blocking (Col. 3, lines 59-68). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Bagger-Sjöback in view of Hines and Lahrman so that the liquid acquisition sheet comprises high loft fibrous material
As discussed above, Kudo teaches thin absorbent articles (Abstract). Kudo teaches that the density of the absorbent article can be controlled by the presence of embossed points (Paragraph 0031). Kudo teaches an embodiment in which the article is divided into regions which have a pattern of embossed points and a region in with no embossed point (Fig. 5; Paragraphs 0065-0068). Kudo teaches embossed points provide the article with improved rigidity and resistance to twisting, especially when included in an article with a compressed groove (Paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the article disclosed by Bagger-Sjöback in view of Hines and Lahrman so that the first region of the core is embossed so that the article has improved rigidity and resistance to twisting, as taught by Kudo.
Claim 25 is rejected under 35 U.S.C. 103 as being rejected under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback et al. (U.S. Patent Application Publication No. 2009/0292268) in view of Hines et al. (U.S. Patent No. 6,986,761), Chen et al. (U.S. Patent No. 6,486,379), and Holtman (U.S. Patent No. 4,501,586).
Regarding claim 25, Bagger-Sjöback in view of Hines and Chen discloses the method according to claim 24. Bagger-Sjöback in view of Hines and Chen does not disclose that the first region is formed prior to the marriage of the backsheet to the absorbent core, topsheet, and optionally liquid acquisition sheet of the article.
Holtman teaches an absorbent article comprising an absorbent core (Fig. 2, feat. 22; Col. 2, lines 57-66), moisture-impermeable backsheet (Fig. 2, feat. 16; Col. 2, lines 57-66), and a moisture-permeable cover (Abstract; Fig. 2, feat. 18; Col. 2, lines 57-66). Holtman teaches that the absorbent core comprises a reservoir (Fig. 2, feat. 20; Col. 2, the first region is formed prior to the marriage of the backsheet to the absorbent core, topsheet, and optionally liquid acquisition sheet of the article so that the manufactured absorbent article provides improved absorption and distribution characteristics as taught by Holtman.
Response to Arguments
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 02/23/2021, with respect to the provisional nonstatutory double patenting rejection of claims 1-4 as being unpatentable over claims 2-4 of copending Application No. 16/618,965 (hereinafter referred to as the ‘965 application) have been fully considered and are not persuasive. While the Terminal Disclaimer filed in the ‘965 application overcomes the double patenting rejection in the ‘965 application, it does not apply to the instant application. Because the ‘965 application and the instant application have the same effective filing date, the only ways to overcome the provisional nonstatutory double patenting rejection in the instant application are by filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejection are patentably distinct from those in the ‘965 application, or by filing a terminal disclaimer. Therefore, a 
Applicant’s arguments, see pages 12 and 13 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 1-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to claims 1, 5, 11, and 24. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 13-17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 1, 3, 4, 7, 9-13, 15, and 21 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines have been fully considered and are not persuasive.
Applicant argues that the construction of the absorbent article disclosed by Bagger-Sjöback is entirely different from the absorbent article taught by Hines, and that there would be no motivation to incorporate the compression lines taught by Hines in to the article disclosed by Bagger-Sjöback, since the article disclosed by Bagger-Sjöback already provides a good fit, and correct, secure placement on the wearer. Applicant further argues that the rear compression lines taught by Hines are provided simply to allow the sanitary napkin to be worn backwards, and therefore there would not be a motivation to incorporate them into the absorbent article disclosed by Bagger-Sjöback to arrive at the claimed invention because the claimed invention has only one proper orientation and would not be worn backwards.
Hines teaches that lines of weakness, which may be compression lines, act as hinges about which an absorbent article can bend (Col. 6, lines 48-54). Hines teaches that angled, concave compression lines in the front of the article (Fig. 1, feat. 30) cause 
Additionally, the absorbent article disclosed by Bagger-Sjöback achieves its good fit and body contact in part due to a preformed hump in the centre region with increased thickness (Bagger-Sjöback: Fig. 1, feat. 25; Paragraphs 0059 and 0060). However, the article disclosed by Bagger-Sjöback does not already benefit from the presence of compression lines. Incorporating the rear compression lines taught by Hines could further improve the body contact of the absorbent article disclosed by Bagger-Sjöback by allowing the rear of the article to deform.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 2 and 6 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Correa have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 5 and 23 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Drevik have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 8 and 24 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Chen have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines, Correa, and Kudo have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 16 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Ashton have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Cree have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 18 under 35 U.S.C. 103 as being unpatentable 
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claims 19 and 22 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines and Lahrman have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines, Lahrman, Feist, and Kudo have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Applicant’s arguments, see page 17 of Applicant’s Remarks, filed 02/23/2021, with respect to the rejections of claim 25 under 35 U.S.C. 103 as being unpatentable over Bagger-Sjöback in view of Hines, Chen, and Holtman have been fully considered and are not persuasive in light of the rejection of claim 1 being maintained.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781